Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 20-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20’s “conversion reference” is not understood.
	Claim 20’s “15<wM1” is not understood in view of applicant’s examples. Applicant’s table 1 produces a polycarbonate-siloxane (production example 2) having an overall siloxane content of 25%. The siloxane content of the fraction of polycarbonate-siloxane having a 56,000-200,000 molecular weight (ie wM1) is said to be 41%, the 16,000-56,000 fraction a 36% siloxane content and the 4,500-16,000 fraction has a 23% siloxane content.  However, the polycarbonate-siloxane as a whole has an average molecular weight of 17,700. In other words, about half of the polycarbonate-siloxane chains have siloxane contents of 36% and above. It seems mathematically impossible that the overall siloxane content could be 25%. This calls into 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 20-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant (eg paragraph 40 of spec) appears to indicate that the “15<wM1” of claim 20 is achieved by controlling the molecular weight distribution of the polysiloxane. However, applicant fails to provide any specific method for producing a polysiloxane that has a 15% siloxane content for polycarbonate-siloxane chains of 56,000-
The factors of In re Wands (MPEP2164.01(a)) that favor a finding of nonenablement include:

1) state of the prior art: No prior has been found that specifically refers to a polycarbonate-siloxane having at least a 15% siloxane content for the fraction of its chains having a 56,000-200,000 molecular weight. Applicant’s latest arguments take the position that the cited prior art’s polycarbonate-siloxanes lack the required “wM1”.
2) amount of direction provided by inventor: The specification only speaks in general terms (paragraph 40) of blending different polysiloxanes. Blending what specific polysiloxanes? What relative amounts?
3) working examples: There are no working example that produce the necessary starting allylphenol terminated polydimethylsiloxane.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Given the above described uncertainty of the “15<wM1” requirement of the claims as currently written, the following rejections represent the closest prior art as understood by the examiner.

Claims 14,20-24,26 and 28-32 rejected under 35 U.S.C. 103 as being unpatentable over Agarwal 7498401.
	Agarwal exemplifies (#2,11) blends of 67.56 parts polycarbonates (ie applicant’s “B”), 6.25 parts polycarbonate-siloxane (ie applicant’s “A”), 8 parts ABS, 8 parts SAN  and 8 parts of talc (ie applicant’s “C”).The polycarbonate-siloxane used (col 26 table) has polycarbonate blocks of BPA which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of Agarwal’s formula 10 (col 8 line 27) which provide applicant’s (A-2) units. The polycarbonate-siloxane (col 26) has a siloxane content of 20%, an average of 50 repeating siloxane units and an overall Mw of 30,000.
	This 20% overall siloxane content is just below applicant’s minimum of 21%. However, Agarwal (col 9 line 40-42) suggests the overall siloxane content in the polycarbonate-siloxane may be as high as 99% and more preferably 5-25% (col 9 line 61).
	It would have been obvious to slightly increase the siloxane content of the polycarbonate-siloxane in the cited examples according to Agarwal’s teachings.


	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).

	In regards to applicant’s dependent claims:
The polycarbonate-siloxane has a 20% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, sample 2’s 6.25 parts of PC-Si provides 0.20 x 6.25 or 1.25 parts of siloxane. Based on PC + PC-Si, this is 1.25/(67.56 + 6.255) or 1.6%.
Agarwal’s polycarbonate-siloxane has a Mw of 28,000-32,000 (table of col 26).
The polycarbonates used in the examples has a Mw of 20,000-25,000 and 30,000-35,000. The combination of PC + PC-Si would have a Mw within applicant’s range.
	The compositions are useful in making housings for electronics, greenhouses, automobile parts etc (col 25 line 45-60).
	The cited example appears to have a higher molecular weight for the PC + PC-Si than claimed. However, Agarwal (col 5 line 55) suggests much lower molecular weights may be employed and would have been obvious.


s 14,20-24 and 27-31 rejected under 35 U.S.C. 103 as being unpatentable over Sun 2019/0002652.
	Sun exemplifies (#3) a blends of 53.71 parts polycarbonate (ie applicant’s “B”), 16.24 parts Si/PC-P polycarbonate-siloxane (ie applicant’s “A”), 30 parts glass fiber (ie applicant’s “C”) and phosphite. The Si/PC-P polycarbonate-siloxane used (paragraph 62) has polycarbonate blocks of BPA which provide applicant’s (A-1) units. The Si/PC-P polycarbonate-siloxane used has siloxane blocks of D45 eugenol siloxane (paragraph 62) which provide applicant’s (A-2) units. The Si/PCF-P polycarbonate-siloxane (paragraph 57) has a siloxane content of 20%, an average of 45 repeating siloxane units and an overall Mw of 30,278 (paragraph 62).
This 20% overall siloxane content is just below applicant’s minimum of 21%. However, Sun (paragraph 29) suggests the overall siloxane content in the polycarbonate-siloxane may be as high as 80%.
	It would have been obvious to slightly increase the siloxane content of the polycarbonate-siloxane in the cited example according to Sun’s teachings.
The“wM1” is not reported by Sun. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).

	In regards to applicant’s dependent claims:

In regards to applicant’s claim 23, the overall Mw of the PC + PC-Si is not given. The PC-Si of the cited example has a Mw of 30,278 (paragraph 62). The Mw of the polycarbonate of the cited example is not given. However, Sun (paragraph 45) suggests Mw’s of 20,000-80,000. When polycarbonate’s of Mw 20,000-50,000 are used with the polycarbonate-siloxane of 30,278, undoubtedly the overall Mw would be within applicant’s range.
	The compositions are useful in making housings for electronics, greenhouses, automobile parts etc (paragraph 54).


Claims 14,20-25,28,29,31 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Van de Wetering 2017/0044365.
	Van de Wetering exemplifies (table 6B) blends of polycarbonates (ie applicant’s “B”), polycarbonate-siloxane (ie applicant’s “A”), 2 parts of TiO2 (ie applicant’s “C”) and various additives. The polycarbonate-siloxane used (paragraph 114) has polycarbonate blocks of BPA which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks which provide applicant’s (A-2) units. The polycarbonate-siloxane (paragraph 114) has a siloxane content of 20%, 35-55 repeating siloxane units and an overall Mw of 30,000.

	It would have been obvious to slightly increase the siloxane content of the polycarbonate-siloxane in the cited examples according to Wetering’s teachings.
The“wM1” is not reported by van de Wetering. However the polycarbonate-siloxane of the cited example conforms to applicant’s teachings regarding siloxane content (paragraph 22 of spec), # of repeating siloxane units (paragraph 21 of spec) and overall molecular weight (paragraph 23 of spec).
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).

	In regards to applicant’s dependent claims:
The polycarbonate-siloxane has a 20% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, example 12’s 25 parts of PC-Si provides 0.20 x 25 or 5 parts of siloxane. Based on PC + PC-Si, this is 5/(38 + 25 + 30) or 5.4%.
Van de Wetering’s polycarbonate-siloxane has a Mw of 30,000 (table of col 26).
The polycarbonates used in the examples has a Mw of 30,000-31,000 and 23,000-27,000. The combination of PC + PC-Si would have a Mw within applicant’s range.
	The compositions are useful in making housings for electronics etc (paragraph 111).
.


Claims 14,20-24,26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gosens 5380795 in view of Agarwal 7498401.
	Gosens exemplifies (#II,III,V) blends of 55-60 parts polycarbonate (ie applicant’s “B”), 5-10 parts polycarbonate-siloxane (ie applicant’s “A”) and 32-40 parts of ABS/SAN. The polycarbonate-siloxane used (XT-1) has polycarbonate blocks of Gosens’ formula III (col 2 line 18) which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of Gosens’ formula II (col 2 line 6) which provide applicant’s (A-2) units. This polycarbonate-siloxane has a siloxane content of 43%, an average of 10 repeating siloxane units and an overall Mw of 50,000 (col 6 line 9,14,17).
The“wM1” is not reported by Gosens. However, given that the overall siloxane content is 43%, it stands to reason that the fraction of polycarbonate-siloxane having a molecular weight of 56,000-200,000 would have at least a 15% siloxane content. Applicant (fig 2) shows that the siloxane content is highest at higher polycarbonate-siloxane molecular weights.
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).
	The cited examples lack talc filler, although Gosens (col 5 line 30) does suggest fillers in general.

	It would have been obvious to add any common filler to the cited examples of Gosens for the expected effect.

	In regards to applicant’s dependent claims:
XT-1 has a 43% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, example II’s 5 parts of XT- provides 0.43 x 5 or 2 parts of siloxane. Based on PC + PC-Si, this is 2/(55 + 5) or 3.3%.
	XT-1 has a Mw of 50,000 (col 6 line 26).
	The polycarbonate used in the examples has a Mw of 25,500 and 28,000 (col 5 line 50,54). The combination of PC + PC-Si would have a Mw within applicant’s range.
	Agarwal teaches such compositions are useful in making housings for electronics, greenhouses, automobile parts etc (col 25 line 45-60).

Claims 14,20-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gosens 5380795 in view of Sun 2019/0002652.
	Gosens exemplifies (#II,III,V) blends of 55-60 parts polycarbonate (ie applicant’s “B”), 5-10 parts polycarbonate-siloxane (ie applicant’s “A”) and 32-40 parts of ABS/SAN. The polycarbonate-siloxane used (XT-1) has polycarbonate blocks of Gosens’ formula III (col 2 line 18) which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of Gosens’ formula II (col 2 line 6) which provide applicant’s (A-2) 
The“wM1” is not reported by Gosens. However, given that the overall siloxane content is 43%, it stands to reason that the fraction of polycarbonate-siloxane having a molecular weight of 56,000-200,000 would have at least a 15% siloxane content. Applicant (fig 2) shows that the siloxane content is highest at higher polycarbonate-siloxane molecular weights.
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).
	The cited examples lack glass fibers, although Gosens (col 5 line 30) does suggest reinforcing fibers in general.
	Sun (tables) teaches glass fibers as reinforcement for P/PC-Si compositions.
	It would have been obvious to add any common fiber to the cited examples of Gosens for the expected effect.

	In regards to applicant’s dependent claims:
XT-1 has a 43% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, example II’s 5 parts of XT- provides 0.43 x 5 or 2 parts of siloxane. Based on PC + PC-Si, this is 2/(55 + 5) or 3.3%.
	XT-1 has a Mw of 50,000 (col 6 line 26).
	The polycarbonate used in the examples has a Mw of 25,500 and 28,000 (col 5 line 50,54). The combination of PC + PC-Si would have a Mw within applicant’s range.
.


Claims 14,20-25,28,29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gosens 5380795 in view of van de Wetering 2017/0044365.
	Gosens exemplifies (#II,III,V) blends of 55-60 parts polycarbonate (ie applicant’s “B”), 5-10 parts polycarbonate-siloxane (ie applicant’s “A”) and 32-40 parts of ABS/SAN. The polycarbonate-siloxane used (XT-1) has polycarbonate blocks of Gosens’ formula III (col 2 line 18) which provide applicant’s (A-1) units. The polycarbonate-siloxane used has siloxane blocks of Gosens’ formula II (col 2 line 6) which provide applicant’s (A-2) units. This polycarbonate-siloxane has a siloxane content of 43%, an average of 10 repeating siloxane units and an overall Mw of 50,000 (col 6 line 9,14,17).
The“wM1” is not reported by Gosens. However, given that the overall siloxane content is 43%, it stands to reason that the fraction of polycarbonate-siloxane having a molecular weight of 56,000-200,000 would have at least a 15% siloxane content. Applicant (fig 2) shows that the siloxane content is highest at higher polycarbonate-siloxane molecular weights.
	For these reasons it is assumed that the reference inherently has the required “wM1” and shifts the burden to applicant for proving otherwise (MPEP2112 V.).
	The cited examples lack TiO2, although Gosens (col 5 line 31) does suggest pigments in general.
2 is a well known pigment for polycarbonates. Wetering (tables) shows TiO2 as an additive to PC/PC-Si compositions.
	It would have been obvious to add any common pigment to the cited examples of Gosens for the expected effect.

	In regards to applicant’s dependent claims:
XT-1 has a 43% siloxane content. The siloxane content in the PC + PC-Si is calculated to be within applicant’s range for each example. For instance, example II’s 5 parts of XT- provides 0.43 x 5 or 2 parts of siloxane. Based on PC + PC-Si, this is 2/(55 + 5) or 3.3%.
	XT-1 has a Mw of 50,000 (col 6 line 26).
	The polycarbonate used in the examples has a Mw of 25,500 and 28,000 (col 5 line 50,54). The combination of PC + PC-Si would have a Mw within applicant’s range.
Wetering teaches PC/PC-Si compositions are useful in making housings for electronics etc (paragraph 111).


Applicant's arguments filed 4/29/21 have been fully considered but they are not persuasive. 
Applicant argues that Argawal, Sun and van de Wetering suggest that the polycarbonate-siloxane have an overall 21-25% siloxane content.
This is not accurate. The cited examples of these references have an overall 20% siloxane content and suggest higher siloxane levels.

	This is not convincing. Applicant fails to show (or even allege) that these references inherently lack the claimed wM1>15%. These references appear to follow all of applicant’s guidance for producing the claimed polycarbonate-siloxane. Why would one assume that the references lack the claimed wM1? Furthermore, applicant’s figure 2 shows that the wM1 increases with higher molecular weight fractions. If a reference polycarbonate-siloxane has an overall siloxane content of 20%, and an average molecular weight of 30,000 (eg Agarwal) one would expect the fraction of polycarbonate-siloxane chains of 56k-200k molecular weight to have a siloxane content well over 20% (ie wM1>20%).
	If applicant could prove that the cited references lack the claimed wM1, then applicant’s specification is fatally defective. How does one ensure such a wM1? Applicant gives nothing more than common directions for producing his polycarbonate-siloxane.
	Applicant argues that the tables show unexpected superiority for the claimed polycarbonate-siloxane, but it doesn’t appear that polycarbonate-siloxanes of the cited art were used for comparison.
	Additionally, the claims do not require any particular amount of the 56K-200K polycarbonate-siloxane actually be present – only that any present must have >15% siloxane content.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	5/17/21